DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
Status of Claims
Applicant has amended claims 1, 4, 6-8, 11, 13 and 14 .  No claims have been added.  Claims 2 and 9 have been canceled.  Claims 5, 12 and 15-20 were canceled prior to previous office action. Thus, claims 1, 3, 4, 6-8, 10, 11, 13 and 14 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 12 January 2022 with respect to
objection to claims 1 and 8,
rejection to claims 1-4, 6-11, 13 and 14 under U.S.C. § 101, 
rejections of claims 1, 3, 6-8, 10, 11, 13 and 14 under 35 U.S.C. § 103, as being unpatentable over Zhang et al (US Pub. No. 20190114693 A1) in view of Lee et al (US Pub. 20170228710 A1),
rejections of claims 2, 4, 9 and 11 under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Lee, in further view of Kelly et al (US Pub. No. 20180122022 A1), 


rejections of claims 6, 7, 13 and 14 under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Lee, in further view of Zises (US Pub. No. 20150242911 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims 1 and 8 to overcome claim objections. However, Examiner has cited new 35 U.S.C. § 112(b) rejections.
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.   Arguments are persuasive and, in turn, Examiner has withdrawn rejections.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6-8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8
transmitting a message to a terminal device associated with the user initiating the joint-payment request for the service or the product;

it is not clear if “a terminal device” refers to the terminal device previously recited in the claim or another “terminal device”; the antecedent issue is not clear.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 3, 4, 6, 7, 10, 11, 13 and 14 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub. No. 20190114693 A1) in view of Lee et al (US Pub. 20170228710 A1), in further view of Kurani (US Patent No. 10,997,592 B1).
Regarding claims 1 and 8, Zhang teaches apparatuses and methods for facilitating group retail purchases via electronic user interfaces [0004]. He teaches:
receiving, by a joint-payment server, a joint-payment request from a 4terminal device communicatively connected to the joint payment server via a 5computer network for a user-specific service, whereinthe joint 6payment request includes a first identifier of a user sending the joint payment request for a service or a product – [0012], [0013], [0015], [0018] and [0019]; 8
determining, based on a set of relationship criteria, one or more to-be-i9ncluded users for a binding relationship – [0016], wherein the user initiating the joint 10payment with the relationship criteria comprise:
whether an amount of information exchanged between 12the user initiating the joint payment and the one or more to be included 13users exceeds a threshold value – [0034] and [0047]-[0049]; and 14
whether a family account is activated by the user 15initiating the joint payment, the family account including a set of 16family members 17corresponding to the one or more to-be-included users – [0014], [0026], and [0035]; 18
recommending, to the user initiating the joint payment, the one or more to- 19be-included users for providing the service 20or the product – [0026] and [0044]; and 21
receiving, from the user initiating the joint payment, selection of at least 22one to-be-included user for the binding relationship – [0044]; 23and
determining, based on the first identifier of the user and a second identifier of the at least one to-be-included user, whether a binding relationship has been established between the user initiating the joint payment request and the at least one to-be-included user – [0016].
Zhang does not explicitly disclose:
in response to determining that the binding relationship has been 29established, 30”generating” a first graphic code based on the first 31identifier and a second graphic code based on the second identifier
34transmitting the first graphic code and the second graphic code to 35the terminal device; and 36
transmitting a message to a terminal device associated with the 37user initiating the joint-payment request for the service or the product; 38wherein the user initiating the joint payment completes the 41joint payment by displaying 42of the graphic codes to a code scanner.
However, Lee teaches a method for the group owner to provide authorization for group members to make a payment using the common use card [0008]. He teaches a first electronic device for electronic payment including a display, a communication unit, and a controller configured to execute an electronic payment application and transmit it to a payment server [0009]. A request for registration of a common use group is sent to a second electronic device to be registered as a group member, receive device information of the second electronic device, perform authentication of the second electronic device by using the device information, and transmit a result of the authentication to the payment server [0009]. The second mobile device 200 may be a device corresponding to a group member registered to use the common use card by a group leader [0055]. The second mobile device 200 may be one or more devices [ld.].
Lee teaches the electronic devices may be mobile devices including cellular phones, smart phones, notebooks, tablet devices, MP3 players, video players, digital cameras, or various kinds of wearable devices such as an accessory type device (e.g., a watch, a ring, a necklace, etc.) [0056]. He teaches a payment application executed in the mobile devices which offers a user interface and user experience for an electronic payment [0040].
Lee teaches displaying in the “Authenticate Member’ screen 730, a mode (e.g., NFC tagging 731, etc.) of receiving device information of the second mobile device 200 - [0166] and [Fig. 7B]. NFC tagging may use (RFID) tagging, quick response (QR) code scan, or barcode scan may be used for receiving device information of the second mobile device 200 [Id.]
Lee teaches at a first mobile device corresponding to a group leader having a paying authority for a common use card, executing an electronic payment application; at the first mobile device, transmitting a request for a registration of a common use group including a second mobile device to be registered as a group member having a using authority for the common use card [0202].  Although Lee does not explicitly disclose a first graphic code based on the first 31identifier and a second graphic code based on the second identifier, it would have been obvious to do so in order to distinguish a group leader from an authenticated member.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s disclosure to include displaying a barcode or QR code for an authenticated member making a payment using a common use card as taught by Lee because it provides a method for an owner of a common use card to create a common use group and register other users to use the common use card - Lee [0007] and [0008].
Neither Zhang nor Lee explicitly discloses 
in response to determining that the binding relationship has been 29established, 30randomly generating a first graphic code based on the first 31identifier and a second graphic code based on the second identifier (emphasis added)
Kurani discloses a system which generates at least one of a customer token or device token configured to facilitate a mobile wallet transaction [col. 1 lines 40-45]. The system transmits the customer token or device token to a server system for verification of the mobile wallet transaction. 
Kurani teaches a process which  further includes receiving an indication that the user wishes to execute a payment or other transaction [col. 17 line 57-col. 18 line 16] and [Fig. 4C]. Upon the indication, the mobile wallet bank computer system generates a code (e.g., a QR code) based on the user's default payment method. The QR code is generated including a combination of random digits and account information of the user. [Id.].
Zhang’s disclosure to include generating a QR code which includes a combination of random digits and account information of the user as taught by Kurani in order to identify the mobile wallet account and associated source account - Kurani [col. 17 line 57-col. 18 line 16].
Regarding claims 3 and 10,  Zhang teaches the terminal device being configured to display the graphic codes based on a predetermined display rule – [0016] and [0023].
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee, in further view of Kurani, in further view of Kelly et al (US Pub. No. 20180122022 A1).
Regarding claims 4 and 11, neither Zhang, Lee nor Kurani explicitly discloses:
in response to determining that the binding relationship has not been established, notifying the user initiating the joint payment that the joint payment fails; and
guiding the user initiating the joint payment to establish a binding relationship with the at least one to-be-included user.
However, Kelly teaches a method, through the use of scanning systems, for automatically conveying which goods are being ordered, processing the order at a point of sale location, such as a drive-thru, where the goods will be picked up when using location based mobile ordering, matching the customer to their order at a pick-up location, and an associated method of payment [0002]. He teaches users in a group and giving each user in the group ability to pay for their [sic] own order as well as an option to pay for the order of others in the group [0137].
Kelly teaches a point-of-sale and drive-thru kiosk responsible for translating an order to kitchen staff once a unique barcode or identifier has been scanned [0063]. He teaches a situation where a customer is unaware of the methods of the “automated transaction” or doesn't opt into any of the methods [0064]. In this situation, the customer has the ability to input or 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s disclosure to include guided human interaction when making group payments as taught by Kelly in order to make the system flexible to each user’s needs.
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee, in further view of Kurani, in further view of Zises (US Pub. No. 20150242911 A1).
Regarding claim 6 and 13, neither Zhang, Lee nor Kurani explicitly discloses:
sending a binding request to the at least one to-be-included user; and
receiving a confirmation from the at least one  to-be-included user to establish the binding relationship between the specified user and the user initiating the joint payment.
However, Zises teaches systems and methods for facilitating group shopping [0001]. He teaches identifying one or more locations where a service provider offers goods, products, services, or other items to users [0013]. He teaches, when checking into a service location, using user histories and/or other information of each user to determine one or more relationships between the checked-in users [0015]. The determined relationships may be used to identify one or more groups such as couples, families, teams, organizations, clubs, or other groups that are checked in to the service location. The relationships between checked- in users may be determined based on previously registered group information (e.g., information provided to the system by a plurality of users identifying themselves as a group and, if desired, receiving 
Zises teaches receiving an indication of a desire of at least one of the plurality of users to purchase a product and/or service, providing an option for each user to pay a selected portion of a group payment for the product and/or service, and receiving an agreement from some or all of the users to pay for a portion of the total payment of the group payment [0081]- [0083] and [Fig. 4].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s disclosure to provide an option for each user to pay a selected portion of a group payment as taught by Zises in order to make the system flexible to each user’s needs.
Regarding claims 7 and 14, neither Zhang, Lee nor Kurani explicitly discloses that the determining, based on the set of relationship criteria, one or more to-be-included users for a binding relationship with the user initiating the joint payment comprises:
determining status of information exchange between the user initiating the joint payment and a number of user friends.
However, Zises teaches when more than one user is checked into a service location, the user histories and/or other information of each user may be used to determine one or more relationships between the checked-in users [0015]. The determined relationships may be used to identify one or more groups such as couples, families, teams, organizations, clubs, or other groups that are checked in to the service location. The relationships between checked- in users may be determined based on previously registered group information, or based on information associated with each of the users obtained by the system before, during or after check-in of the users [Id.]
Zhang’s disclosure to include determining relationships between users, such as in a family, before, during or after check-in of the users as taught by Zises in order to make the system flexible to each user’s needs.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flurscheim et al:  “SYSTEMS AND METHODS FOR INCORPORATING QR CODES”, (US Pub. No. 20150088674 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692